Citation Nr: 0314351	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for chronic low back pain 
with degenerative changes in the lower lumbar spine, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1951 to July 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2000, a statement of the case was issued in January 2001, and 
a substantive appeal was received in March 2001.


REMAND

Preliminary review of the claims file suggests that the 
August 2000 VA examination failed to reflect neurological 
examination of the low back.  The report of that examination 
does not include any neurological findings, such as whether 
there is sciatic neuropathy, demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  In view of the veteran's 
complaints and contentions, the Board believes that further 
development must be accomplished before it may properly 
proceed with appellate review. 

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The veteran should be scheduled for a 
special VA orthopedic and neurological 
examination to ascertain the severity of 
his service-connected low back 
disability.  It is imperative that the 
claims file be made available to the 
examiner(s) for review in connection with 
the examinations.  All clinical and 
special test findings should be clearly 
reported.  In addition to range of motion 
testing, neurological findings should be 
reported to allow for evaluation under 
diagnostic criteria for degenerative disc 
disease. 

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if a higher 
rating is warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



